Citation Nr: 0700120	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  04-26 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for back strain.

2.  Entitlement to service connection for bone spurs.

3.  Entitlement to service connection for asbestosis.

4.  Entitlement to service connection for pancreatitis.

5.  Entitlement to a compensable rating for status/post 
excision of lipoma of the side of the back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 1969 to December 
1970 and December 1990 to May 1991.  He also had unverified 
service from November 1, 2004 to February 28, 2005, and was 
barred from Department of Veterans Affairs (VA) benefits for 
the period of July 1973 to June 1974 pursuant to an 
administrative rating decision in April 1975.

Initially, the Board of Veterans' Appeals (BVA or Board) 
notes that during the veteran's hearing before the Board in 
June 2006, he appeared to be raising the issue of entitlement 
to service connection for cysts in the area of his stomach.  
This matter is referred to the regional office (RO) for 
further clarification and/or adjudication.


REMAND

The Board has preliminarily reviewed the record in this 
matter and first notes that the veteran has testified to 
having served an additional period of service between the 
dates of November 1, 2004 and February 28, 2005.  The record 
also reflects the receipt of relevant Orders from the 
Adjutant General's Office relating to this time frame, which 
characterizes the veteran's service as active duty for 
special work (ADSW).  The Board believes that ADSW is a form 
of active duty for training (ACDUTRA), but it is not clear 
from the record and it is possible that this service 
constituted "active duty' for VA purposes.  It is possible 
that a DD Form 214 exists for this period of service that 
would serve to clarify the type of service represented by 
ADSW, but a DD Form 214 for this period of service is not in 
the claims file.  

The Board also notes that although the veteran has indicated 
that he did not receive any treatment during this period 
other than by the VA, the Board believes that there is the 
possibility that there would be an entrance examination given 
the time between the veteran's periods of service, but there 
does not appear to have been any effort to obtain service 
medical records for this period of service.  In addition, VA 
records dated in May 2005 identify a plan to have the veteran 
undergo X-rays of the cervical spine, and there are no VA 
treatment records dated after May 2005.  Since this case is 
being returned to the RO, those records should be obtained 
and associated with the claims file.

Consequently, the Board finds that this matter should be 
returned so that necessary steps can be taken to obtain any 
DD Form 214 that may be available for the period of ADSW from 
November 1, 2004 to February 28, 2005, or otherwise verify 
the nature and type of service performed; to obtain any 
available service medical records for this period; and to 
obtain any VA treatment records for the veteran dated in and 
after May 2005.

In addition, the Board notes that since the veteran's last VA 
skin diseases examination in April 2003, he has indicated 
that the scarring associated with his service-connected 
disability is now tender and painful.  Therefore, while the 
case is in remand status, the Board finds that the veteran 
should also be afforded with a new VA examination to 
determine the current severity and manifestations of his 
service-connected status/post excision of lipoma of the side 
of the back.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  Appropriate steps should be taken 
to obtain and associated with the 
claims file any DD Form 214 that may be 
available for the period of ADSW from 
November 1, 2004 to February 28, 2005, 
or otherwise verify whether this period 
of service constitutes active duty or 
active duty for training, as well as 
obtain and associate with the claims 
file any available service medical 
records for this period of service.  

2.  The RO should obtain and associate 
with the claims file VA treatment 
records for the veteran dated from May 
2005.

3.  The veteran should be afforded an 
examination of the residuals of the 
status/post excision of lipoma of the 
side of the back to ascertain the 
severity and manifestations of his 
service-connected disability.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished, and the examiner 
is requested to report complaints and 
clinical findings in detail.  The 
examiner should specifically indicated 
with the residual scar is unstable, 
tender or painful, or productive of any 
limitation of function.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


